USCA1 Opinion

	




          June 4, 1992          [NOT FOR PUBLICATION]                                 ___________________          No. 92-1063                                                EUGENE TRUNDY,                                Plaintiff, Appellant,                                          v.                                  MARTIN MAGNUSSON,                                 Defendant, Appellee.                                  __________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                       [Hon. Gene Carter, U.S. District Judge]                                          ___________________                                 ___________________                                        Before                                 Breyer, Chief Judge,                                         ___________                           Campbell, Senior Circuit Judge,                                     ____________________                               and Cyr, Circuit Judge.                                        _____________                                 ___________________               Eugene  Trundy  pro se  on  Application  for Certificate  of               ______________          Probable Cause.                                  __________________                                 __________________                                          -2-                 Per Curiam.  Petitioner Eugene Trundy was convicted upon                 __________            pleading nolo  contendere to  four counts of  unlawful sexual                     ____  __________            contact with minor children.  He was sentenced to the maximum            possible: twenty  years.    After  pursuing  an  unsuccessful            appeal of this sentence and a similarly unsuccessful petition            for postconviction relief, Trundy filed a petition for a writ            of habeas  corpus  in  federal court.    The  district  court            dismissed  the petition and denied the writ.  Trundy seeks to            appeal this  decision.  However, the  district court declined            to  issue a  certificate of  probable cause.   We  thus treat            Trundy's notice of appeal  as a request for a  certificate of            probable cause.  See 28 U.S.C.  2253, Fed. R. App. P. 22 (b).                             ___                 Petitioner  has filed  a memorandum  in support  of this            request in accordance  with Local  Rule 22.   To justify  the            issuance  of a  certificate of  probable cause,  a petitioner            must  make  a  "'substantial  showing of  the  denial  of [a]            federal right.'"   Barefoot  v. Estelle,  463  U.S. 880,  893                               ________     _______            (1983)(quoting Stewart v.  Beto, 454 F.2d  268, 270 n.2  (5th                           _______     ____            Cir.  1971), cert. denied, 406  U.S. 925 (1972)).   While the                         _____ ______            petitioner  need not  show  that "he  should  prevail on  the            merits ... he must demonstrate that the issues are  debatable            among  jurists of  reason;  that a  court  could resolve  the                                                       _____            issues [in  a different manner];  or that  the questions  are                                         -2-            'adequate to deserve encouragement to proceed further.'"  Id.                                                                      ___            at n.4 (citations omitted).                  We have  reviewed the petitioner's  memorandum and  his            supplemental filings  and the record of  the district court.1            We fail to discern any "detail, amplification, or explanation            of conceivably appropriate grounds for appeal ... ."   Hachey                                                                   ______            v.  State of  Maine, 453  F.2d 369,  370 (1st  Cir. 1972)(per                _______________            curiam).    The petitioner  has failed to  make the threshold            showing required  to justify the issuance of a certificate of            probable cause.   Accordingly, the request  for a certificate            of probable cause is denied and the appeal is terminated.                                                            ____________________            1.  We  have also  reviewed  the record  of the  petitioner's            state postconviction proceeding, the transcript of his change            of plea hearing, and the sentencing hearing.                                          -3-                                         -4-